Citation Nr: 1428147	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  06-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating prior to January 24, 2012 for residuals of a right injury to the adductor muscle groin strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from February 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

A March 2008 rating decision, in part, reflects a continued noncompensable disability rating for adductory muscle groin strain.  A March 2012 rating decision granted a 10 percent disability rating for residuals of a right injury adductor muscle strain of the groin, effective as of January 24, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In February 2013, the Board, in relevant part, denied entitlement to a compensable disability rating prior to January 24, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court, pursuant to a Joint Motion For Partial Remand (Joint Motion), vacated the portion of the Board's February 2013 decision that denied entitlement to a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury, and remanded the issue for action consistent with the terms set forth in the Joint Motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Brief has been submitted on behalf of the appellant by his representative.  Additional treatment records are also included in the paperless claims file.  This evidence has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Since September 12, 2007, resolving all doubt in the Veteran's favor, the Veteran's groin disability is characterized by functional loss due to pain, weakened movement, excess fatigability and incoordination.


CONCLUSION OF LAW

Since September 12, 2007, the criteria for a 10 percent disability rating for a right injury adductor muscle groin strain have been met.  38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, and 4.118; Diagnostic Code 5313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 10 percent disability rating for a right injury adductor muscle groin strain, from September 12, 2007.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of post-service care.  He has also been afforded VA examinations.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran's right groin injury is rated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5313 which provides the rating criteria for muscle injuries involving muscles associated with the pelvic girdle and thigh involving extension of the hip.  

The function of Muscle Group XIII is extension of the hip and flexion of the knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscles in this group include the 
biceps femoris, semimembranosus, and the semitendinosus.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2013).  Slight, moderate, moderately severe, and severe muscle disability warrant noncompensable, 10, 30, and 40 percent disability ratings, respectively, for injuries to Muscle Group XIII.  Id.

A slight muscle wound is a simple wound of muscle without debridement or infection.  History and complaint would include service department records of a superficial wound with brief treatment and return to duty.  The wound would heal with good functional results, and there would be no cardinal signs or symptoms of muscle disability.  Objective findings of a slight disability include a minimal scar with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2013).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint would include service department records or other evidence of in-service treatment for the wound.  There would be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscle.  Objective findings of a moderate disability include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; as well as some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2013).

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound. There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, as well as tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2013).

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  History and complaint would include service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  There would be a record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe muscle wound include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swollen and hardened abnormally in contraction; as well as tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2013).

The following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic test; visible or measureable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For the period prior to January 24, 2012, the Veteran is assigned a noncompensable disability rating for his groin disability.  He filed a claim for an increased rating for his groin disability on September 12, 2007.  He stated that due to his pain, he cannot stand long, sit long, walk far, sleep well, or exercise.

A February 2007 VA examination reflects no history of hospitalization, surgery, or debridement.  The muscle was not injured, there was no intermuscular scarring, scars, nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance.  There was no motion of any joint limited by muscle disease or injury.  There was muscle function normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The Veteran was employed at the post office for 13 years lifting and carrying boxes.  The VA examiner found that the muscle strain was resolved.  He was diagnosed with residuals of an injury adductor muscle groin strain.  There were no effects of the problem on usual daily activities.

A February 2008 private history and physical report notes that, on musculoskeletal examination, the Veteran was unable to arise from a squatting position.

On April 2008 VA examination, the Veteran reported pain when squatting, getting in and out of his car and bed, or after walking 15 feet.  He also stated he cannot bike, ride, run, or swim.  On physical examination, the muscle groups involving the groin had normal muscle strength.  There was no tissue loss.  There was no intramuscular scarring.  Muscle function was normal.  There were no residuals of nerve, tendon, or bone damage.  Hips were noted to have decreased range in motion.  There was no muscle herniation.  There was no loss deep fascia or muscle substance.  The examiner diagnosed right groin adductor muscle strain.

A May 2010 VA examination report reflects complaints of pain and limited range of motion of the right hip.  After service he worked at the postal service for 14 years, the job involved loading, unloading, pushing, and pulling heavy carts of mail.  There was no history of hospitalization, surgery, or debridement, trauma to the muscles, neoplasm, there was no associated bone, nerve, vascular or tendon injuries.  There was pain, decreased coordination, increased fatigability, weakness, or uncertainty.  There were symptoms of tenderness and subjective pain in range of motion of right hip.  There were no flare-ups of muscle injury or intramuscular scarring. There were no scars, nerve damage, tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance.  The range of motion of right hip showed abduction to 25 degrees; flexion to 90 degrees; and adduction to 10 degrees.  There was no swelling or heat discoloration of the subjectively tender area on the anteromedial of the right upper thigh.  X-rays of the right hip revealed no fracture or subluxation or significant degenerative disease.  The diagnosis was right thigh adductor muscle chronic strain of the right groin with decreased right hip range of motion with normal right hip X-ray.  There was a mild effect on chores, shopping, exercise, recreation, and dressing.  It prevented sports, but no effect on traveling, feeding, bathing, toileting, or grooming.

At the Veteran's January 2011 RO hearing, the Veteran testified that his groin would result in trouble when walking, and it would be painful when he had to get up from a chair.  He described excruciating pain when crossing his legs.  He also would have problems when sleeping; if moving in a certain direction, the pain would wake him up.  He believed there was limitation of motion.  He indicated that his gait was affected; he used to have 36 inches in between steps, and now it was probably 28 inches because he had to take smaller steps.  He could not stretch out his leg like he used to.  He could engage in running, simple jogging, or swimming.  He added that he would get flare ups which sometimes lasted three to four days at a time.

The file also contains VA Outpatient Treatment records and lay statements from the Veteran which reflect complaints of right groin pain.

Given the evidence of record, the Board finds that a 10 percent disability rating for the Veteran's groin disability is warranted from September 12, 2007, the date of the Veteran's claim for increased rating.  For the period prior to January 24, 2012, the disability is manifested by reported pain, decreased incoordination, increased fatigability, and weakness.  As such, resolving all doubt in the Veteran's favor, and in consideration of Deluca, the Board finds that the Veteran has consistently demonstrated functional loss due to pain, weakened movement, excess fatigability and incoordination since that date.  Therefore, manifestations of the Veteran's disability prior to January 24, 2012, most closely approximate a moderate disability under Diagnostic Code 5313, and the Veteran is entitled to a 10 percent disability rating.

The Board has further considered whether a separate rating could be awarded based on orthopedic manifestations of the disability.  However, on examination in May 2010, range of motion study of the right hip showed abduction was zero to 25 degrees; flexion was zero to 90 degrees; and adduction was zero to 10 degrees.  As such limitation in motion would not result in a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5251, 5252 (2013).

The Board has further considered whether a separate rating could be awarded based on painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804, 5260. However, there appear to be no scars to rate.  The Veteran has not reported any neurological manifestations of the right thigh.  As such, a higher rating is not warranted based on neurological manifestations.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that there was no period when a higher staged disability rating was warranted.  38 C.F.R. § 4.7; see Hart, 21 Vet. App. at 505.  

Resolving reasonable doubt in the Veteran's favor, a 10 percent disability rating, and no higher, is warranted for the service-connected residuals of a right injury to the adductor muscle groin strain prior to January 24, 2012.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right injury adductor muscle groin strain does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right injury adductor muscle groin strain is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the disability has been awarded an increased disability rating of 10 percent prior to January 24, 2012.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 10 percent disability rating from September 12, 2007, to January 24, 2012, for residuals of a right injury to the adductor muscle groin strain is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


